DETAILED ACTION
Claim(s) 1-20 are presented for examination. 
Claims 1, 5, 9, 10 and 14 are amended.
Claims 4, 6, 8, 13, 15, 17, 18 and 20 are canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Xuezhen Tian (Reg. # 69,889) on November 9th, 2021 (see interview summary PP# 20211105).

The application has been amended as follows:
	Claims 1, 5, 9, 10 and 14 are amended (see attached claim listing).

Claim Objections
Applicant’s amendment of claim 9 to overcome an objection under minor informalities is being considered. The objection is withdrawn.

 
Response to Arguments
Applicant’s amendment (see remarks page 7 of 11) filed October 21st, 2021 with respect to rejection of claim(s) 9 and 11-17 under 35 U.S.C. § 112(b) have been fully considered and are persuasive. The rejection is withdrawn.

Applicant’s arguments (see remarks pages 8-10 of 11) filed October 21st, 2021 with respect to rejection of claim(s) 1-20 under 35 U.S.C. § 103 have been fully considered and are persuasive. The rejection is withdrawn.

Allowable Subject Matter
Claim(s) 1-3, 5, 7, 9-12, 14, 16 and 19 are allowed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Xu et al. (US Pub No.: US 20190036640 A1) discloses:
	“... Referring to FIG. 1, the disclosure provides a method for determining a coding modulation parameter, which includes the following operations. At S100, a base station sends Downlink Control Information (DCI) to a User Equipment (UE). In this operation, the DCI includes a field for determining the coding modulation parameter. Herein, the coding modulation parameter may include at least one of the following: Transmission Block Size (TBS), a Modulation and Coding Scheme (MCS), or predefined transmission information...” [See Xu, fig. 1: Steps “100” and “101”, pg. 6, ¶170-¶173].

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469


/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469      

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469